                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION


   CITY OF KNOXVILLE, TENNESSEE,                          Case No.:
   individually and on behalf of all others similarly
   situated,                                              Judge:

                           Plaintiff,

             v.                                           JURY TRIAL DEMANDED

   NETFLIX, INC., and HULU, LLC,

                           Defendants.


                                  CLASS ACTION COMPLAINT

        Plaintiff City of Knoxville (“Plaintiff” or “Knoxville”), individually and on behalf of all

 others similarly situated (the “Class,” as more fully defined below), brings this class action against

 Defendants Netflix, Inc. and Hulu, LLC (collectively “Defendants”). Plaintiff makes the following

 allegations upon personal knowledge as to its own acts, upon information and belief and its

 attorneys’ investigation as to all other matters, and alleges as follows:

                                          INTRODUCTION

        1.        Defendants provide video service in Tennessee municipalities and counties. When

 doing so, they use wireline facilities (i.e., broadband wireline facilities) located at least in part in

 public rights-of-way.

        2.        Accordingly, Defendants should be and are required by the Competitive Cable and

 Video Service Act to pay each of those municipalities and/or counties a video service provider fee

 of up to 5% percent of their gross revenue, as derived from their providing video service in that

 municipality and/or county.




Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 1 of 13 PageID #: 1
         3.      Defendants have failed to pay the required fee, necessitating this lawsuit, and

 entitling Plaintiff and the putative class to the relief requested herein.

                                               PARTIES

         4.      Plaintiff is a lawfully existing Tennessee municipal corporation located in Knox

 County, Tennessee.

         5.      Defendant Netflix, Inc. (“Netflix”) is a Delaware corporation, headquartered in Los

 Gatos, California. Netflix’s primary business is its video service, which offers online streaming

 of a library of films and television programs, as well as the distribution and production of original

 films and television series. Netflix does business in Knoxville, Tennessee, and has done so at all

 times relevant to this action.

         6.      Defendant Hulu, LLC (“Hulu”) is a Delaware limited liability company,

 headquartered in Santa Monica, California. Hulu’s primary business is its video service, which

 offers online streaming of live video programming and a library of films and television programs,

 as well as the distribution and production of original films and television series. Hulu does

 business in Knoxville, Tennessee, and has done so at all times relevant to this action.

                                   JURISDICTION AND VENUE

         7.      This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a).

 Defendants are citizens of a state different from that of Plaintiff and all of the other Class members

 and the amount in controversy exceeds $75,000, exclusive of interest and costs.

         8.      Venue is proper in this District, and this Court has personal jurisdiction over

 Defendants, pursuant to 18 U.S.C. § 1965(a) and 28 U.S.C. § 1391(b), because a substantial part

 of the events giving rise to the claims occurred in this District, and because Defendants “transact




                                                    2
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 2 of 13 PageID #: 2
 affairs” in this District; each Defendant continuously and systematically engaged in and continues

 to engage in business in this District.

                                    FACTUAL ALLEGATIONS

        9.      Defendants provide video service to their subscribers to view television shows,

 movies, documentaries, and other programming.1            They compete with other video service

 providers,2 offering video programming3 that is comparable to that provided by cable companies

 and television-broadcast stations.

        10.     Customers view Netflix’s and Hulu’s video programming—such as television

 shows, movies, and documentaries—using an Internet-connected device. Internet-connected

 devices are electronic devices that have software enabling them to stream Defendants’ video

 programming, including smart televisions, streaming media players like Roku or Apple TV,

 smartphones, tablets, video game consoles, set-top boxes from cable and satellite providers, Blu-

 ray players, and personal computers.

        11.     When a subscriber wants to watch Netflix or Hulu video programming, he or she

 uses an Internet-connected device to send a request to the Internet-service provider. The Internet-

 service provider then forwards that request to Netflix’s and Hulu’s dedicated Internet servers,


 1
   “Video service” means the provision of video programming through wireline facilities located,
 at least in part, in the public rights-of-way without regard to delivery technology, including Internet
 protocol technology or any other technology. “Video service” does not include any video
 programming provided by a commercial mobile service provider as defined in 47 U.S.C. § 332(d)
 or video programming provided as part of, and via, a service that enables end users to access
 content, information, electronic mail or other services offered over the public Internet. “Video
 service” does not include cable service. See Tenn. Code. Ann. § 7-59-303(19).
 2
  “Video service provider” means a provider of video service. See Tenn. Code Ann. § 7-59-
 303(20).
 3
  “Video programming” means programming provided by, or generally considered comparable to
 programming provided by a television broadcast station, as set forth in 47 U.S.C. § 522(20). See
 Tenn. Code Ann. § 7-59-303(18).


                                                   3
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 3 of 13 PageID #: 3
 which, in turn, provide a response. This response is then relayed back to the subscriber’s device,

 and Netflix and Hulu deliver the video programming via Internet protocol technology (i.e.,

 broadband wireline facilities located at least in part in public rights-of-way).

        12.     During the relevant time period, Netflix has used a content delivery network called

 Netflix Open Connect to deliver 100% of its video traffic to its subscribers. When a Netflix

 subscriber wants to view Netflix programming, the subscriber’s Internet service provider will

 connect the subscriber to the closest Netflix Open Connect server offering the fastest speeds and

 best video quality.

        13.     According to Netflix, that means that most of its subscribers receive Netflix’s video

 programming from servers either inside of, or directly connected to, the subscriber’s Internet

 service provider’s network within their local region. Netflix has “end-to-end” control of its entire

 Open Connect system, including any servers located in Knoxville and/or other Tennessee

 municipalities and/or counties.

        14.     Similar to Netflix, when a Hulu subscriber wants to view Hulu’s video

 programming, the subscriber’s Internet service provider will connect the subscriber to the Hulu

 server. Hulu receives the directive and checks the subscriber’s entitlement, the location, and the

 content availability. It then delivers the program through the Internet to the subscriber’s Internet-

 connected device.

        15.     Defendants provide video programming generally considered comparable to

 programming provided by a television broadcast station, as set forth in 47 U.S.C. § 522(20). See

 Tenn. Code Ann. § 7-59-303(18).

        16.     Defendants’ subscribers typically use a broadband Internet connection, such as

 DSL or fiber optic cable to receive Defendants’ programming. In Knoxville, common providers




                                                   4
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 4 of 13 PageID #: 4
 of broadband internet include AT&T and Spectrum Broadband.                 These broadband Internet

 connections rely upon wireline facilities located in whole or in part in the public right(s)-of-way

 to deliver Internet service to subscribers. That means that Defendants operate and provide their

 video service to Defendants’ subscribers through wireline facilities located, at least in part, in the

 public right-of-way.

        17.     Nothing in the Competitive Cable and Video Service Act requires Defendants to

 construct, own or operate these wireline facilities. Those wireline facilities can be owned and

 operated by a third party.

        18.     In fact, the Competitive Cable and Video Service Act states that video service can

 be provided, and is thusly defined, “without regard to delivery technology, including Internet

 protocol technology or any other technology.” Tenn. Code. Ann. § 7-59-303(19).

        19.     Defendants’ use of wireline facilities located, at least in part, in the public right-of-

 way, to directly transmit content to their subscribers puts them squarely within the Competitive

 Cable and Video Service Act.

        20.     As video service providers using these wireline facilities, Defendants were required

 to apply for and receive a state-issued certificate of franchise authority (“SICFA”) from the

 Tennessee Public Utility Commission. See Tenn. Code Ann. §§ 7-59-304 and 7-59-305.

        21.     Defendants failed to apply for and receive a state issued certificate of franchise

 authority and, therefore, are providing video service throughout Tennessee—including in the City

 of Knoxville—without authorization and in contravention of the Tennessee Code. “A…video

 service provider shall not provide…video service without a [SICFA].” Tenn. Code Ann. § 7-59-

 304.




                                                   5
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 5 of 13 PageID #: 5
        22.     A SICFA authorizes video service providers such as Defendants to use public

 rights-of-way, as long as said video service providers make a quarterly video service provider

 payment to each municipality and county in which it provides video service. The required video

 service provider payment is 5% of gross revenues4 received by the franchise holder from the

 provision of services in that municipality or county. These include advertising services and

 commissions for cable and video home shopping services, where applicable. See Tenn. Code Ann.

 § 7-59-306.

        23.     Defendants were required to obtain a SICFA before providing video service in

 Knoxville and the other Tennessee municipalities and counties in which they provide their video

 services. Defendants’ failure to obtain a certificate of authority, however, did not relieve

 Defendants of the obligation to pay a franchise fee of 5% of their gross revenues derived from

 providing such video service in those counties and municipalities. Nothing in the Competitive

 Cable and Video Service Act provides that an entity otherwise qualified as a “video service

 provider” is exempt from this requirement, or from liability in this Court, so long as it refrains

 from obtaining a SICFA.

        24.     By failing to obtain the required authorization for providing video service in the

 City of Knoxville and in other Tennessee municipalities and counties, Defendants have avoided

 their obligation to pay the franchise fee. Defendants cannot escape liability by arguing they are



 4
   “Gross revenue” means, with respect to a holder of a state-issued certificate of franchise
 authority, all revenues received from subscribers in the applicable municipality or unincorporated
 county area for providing cable or video services, and all revenues received from nonsubscribers
 in the applicable municipality or unincorporated county area for advertising services and as
 commissions from home shopping services, as allocated pursuant to subdivision (11)(B); provided,
 that the advertising or home shopping services are disseminated through cable or video services.
 Gross revenues shall be determined according to generally accepted accounting principles. Tenn.
 Code Ann. § 7-59-303(11)(A).


                                                 6
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 6 of 13 PageID #: 6
 not SICFA holders; they were required to apply for and obtain a SICFA, and to then pay 5% of

 their gross revenues derived from providing video service in the City of Knoxville in the manner

 in which they did.

        25.     In sum, Defendants are in violation of § 7-59-306 because they have failed to pay

 the City of Knoxville and other Tennessee municipalities and counties the required franchise fee

 of 5% of gross revenues for the right to provide video programming through wireline facilities

 located, at least in part, in public rights-of-way, without regard to delivery technology, including

 Internet protocol technology or any other technology, to their customers throughout the State of

 Tennessee. See § 7-59-303(19).

        26.     Plaintiff, individually and on behalf of other Tennessee municipalities and counties,

 seeks to require Defendants to abide by the Tennessee Code’s Competitive Cable and Video

 Service Act, and pay the fees they owe to these municipalities and counties.

                                CLASS ACTION ALLEGATIONS

        27.     Plaintiff brings this action as a class action pursuant to Rules 23(a), 23(b)(2), and

 (b)(3) of the Federal Rules of Civil Procedure, on behalf of a class defined as:

        All Tennessee municipalities and counties in which one or more of the Defendants
        has provided video service (the “Class”).

        28.     Excluded from the Class are Defendants and any of their members, affiliates,

 parents, subsidiaries, officers, directors, employees, successors, or assigns; and the Court staff

 assigned to this case and their immediate family members. Plaintiff reserves the right to modify

 or amend the Class definition, as appropriate, during the course of this litigation.

        29.     This action has been brought and may properly be maintained on behalf of the Class

 proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.




                                                   7
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 7 of 13 PageID #: 7
        30.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The proposed Class is

 sufficiently numerous that individual joinder of all Class members is impracticable. Indeed, the

 Class size is believed to be in excess of 430 municipalities and counties. Class members may be

 notified of the pendency of this action by recognized, Court-approved notice dissemination

 methods, which may include U.S. Mail, electronic mail, Internet postings, and/or published notice.

        31.     Commonality and Predominance—Federal Rules of Civil Procedure 23(a)(2)

 and 23(b)(3). This action involves common questions of law and fact, which predominate over

 any questions affecting only individual Class members, including, without limitation:

                a. Whether Defendants provide video service, as defined by Tenn. Code. Ann.
                   § 7-59-303(19), within Plaintiff’s and the other Class members’ geographic
                   areas;

                b. Whether Defendants are video service providers, as defined by Tenn. Code.
                   Ann. § 7-59-303(20);

                c. Whether Defendants were required to file an application with the Tennessee
                   Public Utility Commission for a SICFA;

                d. Whether Defendants have failed to pay franchise fees pursuant to Tenn. Code
                   Ann. § 7-59-306;

                e. The appropriate measure of damages to award Plaintiff and the other Class
                   members; and

                f. The appropriate declaratory relief to which Plaintiff and the other Class
                   members are entitled.

        32.     Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

 typical of the other Class members’ claims because Plaintiff and each of the other Class members

 is entitled to video service provider fee payments from Defendants pursuant to Tenn. Code Ann.

 § 7-59-306, and Defendants have failed to pay Plaintiff and each of the other Class members those

 video service provider fees. Plaintiff is asserting the same claims and legal theories individually

 and on behalf of the other Class members.



                                                 8
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 8 of 13 PageID #: 8
         33.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

 Plaintiff is an adequate Class representative because its interests do not conflict with the interests

 of the other Class members who they seek to represent, Plaintiff has retained counsel competent

 and experienced in complex class action litigation, including successfully litigating class action

 cases similar to this one, where defendants breached statutory obligations, and Plaintiff intends to

 prosecute this action vigorously. Class members’ interests will be fairly and adequately protected

 by Plaintiff and its counsel.

         34.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

 Defendants acted or refused to act on grounds generally applicable to Plaintiff and the other Class

 members, thereby making appropriate final injunctive relief and/or declaratory relief, as described

 below, with respect to the Class members.

         35.     Superiority—Federal Rule of Civil Procedure 23(b)(3).             A class action is

 superior to any other available means for the fair and efficient adjudication of this controversy,

 and no unusual difficulties are likely to be encountered in the management of this class action.

 Individualized litigation creates a potential for inconsistent or contradictory judgments and

 increases the delay and expense to all parties and the court system. By contrast, the class action

 device presents far fewer management difficulties, and provides the benefits of single adjudication,

 economy of scale, and comprehensive supervision by a single court.

                                        CLAIMS ALLEGED

                                              COUNT I

       VIOLATION OF THE COMPETITIVE CABLE AND VIDEO SERVICES ACT
                      (Tenn. Code Ann. §§ 7-59-301, et seq.)

         36.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1-35, as if

 fully set forth herein.



                                                   9
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 9 of 13 PageID #: 9
          37.     Defendants provide video service, and are video service providers, in Knoxville

  and each municipality and county comprising the Class. See Tenn. Code Ann. § 7-59-303(19)-

  (20). Defendants derive gross revenues from providing these video services.

          38.     Defendants are thus required, by statute, to pay each municipality and county in

  which they provide video service, a video service provider fee of 5% of their gross revenues

  derived from their operations in that municipality and/or county. See Tenn. Code Ann. §7-59-306.

          39.     Defendants have failed to comply with § 7-59-306 because they have failed to pay

  Plaintiff and the other Class members 5% of gross revenues, as required.

          40.     Plaintiff and the other Class members are, therefore, entitled to damages as a result

  of Defendants’ violations of § 7-59-306, along with pre- and post-judgment interest, in an amount

  to be determined at trial.

                                              COUNT II

                                DECLARATORY JUDGMENT ACT
                                    (28 U.S.C. §§ 2201, et seq.)

          41.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1-40, as if

  fully set forth herein.

          42.     This case involves an actual controversy of sufficient immediacy, which is

  substantial and concrete, touches upon the legal relations of parties with adverse interests, and is

  subject to specific relief through a decree of conclusive character.

          43.     Pursuant to 28 U.S.C. §§ 2201-2202, Plaintiff seeks a declaration, and resulting

  order, from the Court that:

                  a. Each Defendant provides “video service,” as that term is defined in the
                     Tennessee Annotated Code. See Tenn. Code Ann. § 7-59-303(19);

                  b. Each Defendant is a “video service provider,” as that term is defined in the
                     Tennessee Annotated Code. See Tenn. Code Ann. § 7-59-303(20);



                                                   10
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 10 of 13 PageID #: 10
                 c. Defendants provide video service, and are video service providers, in Knoxville
                    and each municipality and county in the Class. See Tenn. Code Ann. § 7-59-
                    303(19)-(20);

                 d. Defendants were required to apply for a state-issued certificate of franchise
                    authority (“SICFA”) from the Tennessee Public Utility Commission. See Tenn.
                    Code Ann. §§ 7-59-304 and 7-59-305.

                 e. Defendants are required to pay Plaintiff and each of the other Class members a
                    video service provider fee of 5% of their gross revenues derived from their
                    operations in each such municipality and/or county, pursuant to Tenn. Code
                    Ann. § 7-59-306; and

                 f. Defendants have failed to comply with Tenn. Code Ann. § 7-59-306, because
                    they have each failed to pay to Plaintiff and each of the other Class members
                    the required fee of 5% of gross revenues.

                                    REQUEST FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

  respectfully requests that the Court enter judgment in its favor and against Defendants as follows:

         a.      Enter an Order certifying the above-defined Class and designating Plaintiff as
                 Class Representative, and Plaintiff’s counsel as Class Counsel;

         b.      Award all monetary relief to which Plaintiff and the other Class members are
                 entitled, including as set forth in Count I above;

         c.      Grant declaratory relief as set forth in Count II above, including ordering
                 Defendants to cure their non-compliance with Tenn. Code Ann. § 7-59-306;

         d.      Award pre- and post-judgment interest;

         e.      Award reasonable attorneys’ fees and costs to Plaintiff’s counsel; and

         f.      Grant such further and other relief as this Court deems appropriate.




                                                  11
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 11 of 13 PageID #: 11
                                     JURY TRIAL DEMANDED

        Plaintiff demands a trial by jury on all causes of action so triable.

  Dated: December 22, 2020                             Respectfully submitted,


                                                       /s/ Benjamin A. Gastel
                                                       J. Gerard Stranch, IV, Esq. (BPR #23045)
                                                       Benjamin A Gastel, Esq. (BPR #28699)
                                                       BRANSTETTER, STRANCH &
                                                       JENNINGS, PLLC
                                                       223 Rosa L Parks Avenue, Suite 200
                                                       Nashville, Tennessee 37203
                                                       Tel: 615-254-8801
                                                       gerards@bsjfirm.com
                                                       beng@bjsfirm.com

                                                       Adam J. Levitt*
                                                       Mark Hamill*
                                                       Brittany Hartwig*
                                                       DICELLO LEVITT GUTZLER LLC
                                                       Ten North Dearborn Street, Sixth Floor
                                                       Chicago, Illinois 60602
                                                       Tel: 312-314-7900
                                                       alevitt@dicellolevitt.com
                                                       mhamill@dicellolevitt.com
                                                       bhartwig@dicellolevitt.com

                                                       Austin Tighe*
                                                       Michael Angelovich*
                                                       NIX PATTERSON, LLP
                                                       3600 North Capital of Texas Highway
                                                       Building B, Suite 350
                                                       Austin, Texas 78746
                                                       Tel: 512-328-5333
                                                       atighe@nixlaw.com
                                                       mangelovich@nixlaw.com

                                                       Peter Schneider*
                                                       SCHNEIDER WALLACE COTTRELL
                                                       KONECKY, LLP
                                                       3700 Buffalo Speedway, Ste. 1100
                                                       Houston, Texas 77098
                                                       Tel: 713-338-2560
                                                       pschneider@schneiderwallace.com



                                                  12
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 12 of 13 PageID #: 12
                                            Todd M. Schneider*
                                            Jason H. Kim*
                                            Kyle G. Bates*
                                            SCHNEIDER WALLACE COTTRELL
                                            KONECKY, LLP
                                            2000 Powell Street, Suite 1400
                                            Emeryville, California 94608
                                            Tel: 415-421-7100
                                            tschneider@schneiderwallace.com
                                            jkim@schneiderwallace.com
                                            kbates@schneiderwallace.com

                                            Counsel for Plaintiff and the Proposed
                                            Class


                                            * Pro Hac Vice applications to be filed




                                       13
Case 3:20-cv-00544-DCLC-DCP Document 1 Filed 12/22/20 Page 13 of 13 PageID #: 13
